Citation Nr: 1546427	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  09-17 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability.
 
2.  Entitlement to service connection for Meniere's disease, including as secondary to service-connected bilateral hearing loss and tinnitus.

3.  Entitlement to service connection for post-traumatic stress disorder (PTSD).
 
4.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1972 to June 1975, with additional service in the Texas Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) from October 2006, June 2007, and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. The October 2006 rating decision granted service connection for bilateral hearing loss and assigned a noncompensable evaluation, effective July 19, 2006.  The June 2007 rating decision denied service connection for a low back condition.  The August 2012 rating decision denied service connection for Meniere's disease/vertigo.

The matter was previously before the Board in January 2015, when it was remanded for further development.  The January 2015 remand also included an issue of service connection for an acquired psychiatric disorder, to include PTSD and depression.  However, following a June 2015 VA examination, service connection for other specific trauma and stressor-related disorder was granted by the Appeals Management Center (AMC) in a September 2015 rating decision and a 70 percent evaluation was assigned effective December 27, 2006.  However, as the Veteran has not withdrawn his claim for service connection for PTSD, which is a diagnosis different from other specific trauma and stressor-related disorder, it remains pending.  

The Veteran testified at an October 2014 hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However in this case, the Veteran has not alleged and the evidence does not indicate that he is unable to maintain substantially gainful employment due to his service-connected hearing loss.  Accordingly, the question of entitlement to TDIU has not been inferred here.

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file as well as the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further remand is required to secure a complete and accurate record upon which to render a decision.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Pursuant to the Board's January 2015 remand, the record reflects that in July 2015, the AMC requested that VA examinations be scheduled in connection with the Veteran's claims for service connection for a thoracolumbar spine disability and service connection for Meniere's disease, including as secondary to service-connected bilateral hearing loss and tinnitus.  In September 2015, the Veteran's examinations scheduled for September 4, 2015 were cancelled, and the reason listed was "unable to contact Veteran."  A subsequent September 2015 Report of General Information indicates that the AMC tried to call the Veteran to discuss the cancelled examination, as the VA hospital was unable to reach the Veteran.  It was noted that the AMC also could not reach the Veteran.  The September 2015 Supplemental Statement of the Case indicated that the Veteran had failed to appear for his examinations.  

In this case, there is no indication in the claims file that the Veteran was properly notified of the examinations.  There is no indication that an examination notice was sent to the Veteran at his address of record.  Given the fact that the Veteran did show up for a June 2015 VA psychiatric examination and that no other mail sent to the Veteran's address of record has been returned as undeliverable; it is possible that that the Veteran was not provided with adequate notice regarding the back and ear conditions examinations.  Given the uncertainty regarding whether the Veteran was ever notified of his scheduled VA examinations, a remand is warranted to afford the Veteran another opportunity to report for VA back and ear conditions examinations.

In regard to the claim for service connection for PTSD, the January 2015 Board remand directed that the Veteran be contacted and afforded an opportunity to provide further information regarding his claimed in-service stressors.  The Veteran was to also be asked for more specific information regarding the incident he described at his October 2014 Board hearing, in which he stated while on active duty, he was attacked after a confrontation at an ammo dump in Germany.  The record reflects that the Veteran was sent a letter dated April 2015 where he was asked to complete a VA Form 21-0781a (Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) Secondary to Personal Assault).  There is no indication that the Veteran responded or returned the requested form.  However, the April 2015 letter did not request the Veteran provide more specific information regarding the in-service incident in Germany.  Therefore, on remand, the Veteran should again be contacted and given an opportunity to provide information to allow for corroboration of his stressor, and if such information is received, action should be taken to verify the claimed stressor. 

The January 2015 remand also directed that the Veteran undergo a VA psychiatric examination.  The Board notes that the June 2015 VA initial PTSD examiner evaluated the Veteran based upon the criteria of the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), and found that the Veteran did not meet the criteria for a diagnosis of PTSD.  However, the provisions of the DSM-5 do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  80 Fed. Reg. 53, 14308 (March 19, 2015).  In this case, the RO certified the Veteran's appeal to the Board in April 2014; therefore, this claim is governed by Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  Accordingly, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim of service connection for PTSD must be considered using the DSM-IV criteria.  A remand is therefore warranted for an addendum opinion from the June 2015 VA examiner which addresses whether the Veteran has PTSD based upon consideration under the  DSM-IV criteria.

Also, regarding the Veteran's claim for an initial compensable evaluation for bilateral hearing loss, the January 2015 Board remand directed that audiometric test results from a May 2013 audiology evaluation conducted at the South Texas Veterans Health Care System be obtained.  In April 2015, a request was sent to the VAMC in San Antonio requesting the May 2013 audiometric results, and it was indicated that a negative response was required if the records were unavailable.  However, the claims file does not reflect that the audiometric test results were obtained, and there is no indication in the file that these records were unavailable.  On remand, attempts to obtain the May 2013 audiometric tests results should again be made.  If such records cannot be obtained, a notation in the claims file must be made.

Finally, as this case is being remanded, any updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran in writing and afford him an additional opportunity to provide more specific information regarding the incident he described at his October 2014 Board hearing, being attacked after a confrontation at an ammo dump in Germany while on active duty.  Then undertake any necessary development to independently verify the stressors provided by the Veteran, including contacting the United States Army and Joint Services Records Research Center (JSRRC), or other appropriate agency.  If the Veteran's described stressor lacks sufficient information for verification purposes, such should be noted in a formal finding.

2.  Make further attempts to obtain audiometric test results from a May 2013 audiology evaluation conducted at the South Texas Veterans Health Care System.  If such records cannot be obtained, a notation in the claims file must be made.

3.  Obtain updated VA treatment records from the South Texas Veterans Health Care System, as well as any other VA facility identified by the Veteran or in the record, for the period of October 2014 to the present.

4.  Reschedule the Veteran for a VA spine examination to determine the nature and etiology of his back disability.  Appropriate notice of the rescheduled examination must be mailed to the Veteran's address of record. 

The entire claims file must be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed back disability is related to the Veteran's active duty service. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  In rendering these opinions, the examiner should acknowledge the medical evidence of record, as well as the Veteran's lay statements regarding in-service incurrence of back problems while working as a tank driver, and any other relevant information.

5.  Reschedule the Veteran for a VA examination with an appropriate specialist (Otolaryngologist/ENT) to assess the nature and etiology of his Meniere's disease.  Appropriate notice of the rescheduled examination must be mailed to the Veteran's address of record. 

The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner should identify any current ear disorders, to include Meniere's disease.

The examiner should then provide an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed ear disorders, to include Meniere's disease, had their onset during active service or is/are related to any in-service disease, event, or injury. 

Furthermore, the examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed ear disorders, to include Meniere's disease, were caused or aggravated (i.e., permanently worsened beyond the nature progress of the disease) by his service-connected bilateral hearing loss and tinnitus. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  In rendering these opinions, the examiner should acknowledge the medical evidence of record, as well as the Veteran's lay statements, and any other relevant information.

6.  Return the case to the VA examiner who conducted the previous June 2015 VA initial PTSD examination  for a supplemental opinion.  If the VA examiner is no longer available, another qualified examiner should be asked to review the claims file and provide the requested opinion.  The complete claims folder (VBMS and Virtual VA) must be reviewed, and the examiner must indicate such on the examination report.

The examiner should determine whether the Veteran currently has PTSD under the diagnostic criteria of DSM-IV; and if so, whether it is at least as likely as not (a 50 percent probability or greater) that such PTSD is due at least in part to fear of hostile military or terrorist activity during service, or a verified in-service noncombat stressor event.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  In rendering these opinions, the examiner should acknowledge and discuss not only the medical evidence of record, but also the Veteran's lay statements, as well as any other relevant information.

7.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, including the claim of entitlement to service connection for PTSD.  If the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


